IN THE SUPREME COURT OF
               CALIFORNIA

             JAZMINA GERARD et al.,
             Plaintiffs and Appellants,
                          v.
    ORANGE COAST MEMORIAL MEDICAL CENTER,
            Defendant and Respondent.

                           S241655

          Fourth Appellate District, Division Three
                         G048039

                Orange County Superior Court
                     30-2008-00096591



                      December 10, 2018

Justice Liu authored the opinion of the court, in which Chief
Justice Cantil-Sakauye and Justices Chin, Corrigan, Cuéllar,
Kruger, and Siggins* concurred.




*
      Presiding Justice of the Court of Appeal, First Appellate
District, Division Three assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.
GERARD v. ORANGE COAST MEMORIAL MEDICAL CENTER
                           S241655


                Opinion of the Court by Liu, J.


      The Labor Code generally provides that employees who
work more than five hours must be provided with a 30-minute
meal period and that employees who work more than 10 hours
must be provided with an additional 30-minute meal period.
(Lab. Code, § 512, subd. (a); all undesignated statutory
references are to this code.) An employee who works no more
than six hours may waive the meal period, and an employee who
works no more than 12 hours may waive the second meal period.
(Ibid.) A wage order of the Industrial Welfare Commission
(IWC) permits health care employees to waive the second meal
period even if they have worked more than 12 hours. The
hospital that is the defendant in this case allowed employees
working shifts longer than 12 hours to waive the second meal
period, and the employees who are the plaintiffs here waived
their second meal periods. Plaintiffs now claim that the IWC
order permitting them to waive second meal periods for shifts
greater than 12 hours violates the Labor Code and that the
hospital must pay back wages and penalties for unlawfully
permitting waiver of the second meal period. Considering the
relevant statutory and regulatory provisions in light of their
history, we agree with the Court of Appeal that the IWC order
does not violate the Labor Code.




                               1
                                 I.
      Plaintiffs Jazmina Gerard, Kristiane McElroy, and Jeffrey
Carl are health care workers who were formerly employed by
defendant Orange Coast Memorial Medical Center (Hospital).
According to their complaint, plaintiffs usually worked 12-hour
shifts and sometimes worked shifts longer than 12 hours. A
Hospital policy allowed health care employees who worked
shifts longer than 10 hours caring for patients to voluntarily
waive one of their two meal periods, even if their shifts lasted
more than 12 hours. Plaintiffs alleged they signed second meal
period waivers and occasionally worked shifts longer than 12
hours without being provided a second meal period. Plaintiffs
contended that these second meal period waivers violated the
Labor Code, and they sought penalties, unpaid wages, and
injunctive relief for those and other violations. Gerard alleged
claims on her own behalf and on behalf of others in the form of
a private attorney general action. (Lab. Code, § 2698, et seq.
(Labor Code Private Attorneys General Act of 2004 or PAGA).)
McElroy and Carl also alleged claims on their own behalf and
on behalf of others in the form of a class action. (Code Civ. Proc.,
§ 382.)
      The Hospital asserted as an affirmative defense that the
meal period waivers had conformed to the applicable IWC wage
order. The Hospital moved for summary judgment against
Gerard on all of her individual and PAGA claims, asserting that
there was no disputed issue of material fact as to the cause of
action for meal period violations because the plaintiffs were
provided meal periods as required by law. The trial court
granted the Hospital’s motion for summary judgment and its
subsequent motion to deny class certification.        Plaintiffs
appealed.


                                 2
       As explained in greater detail below, the Court of Appeal
initially reversed the trial court, holding that although the meal
period waivers were obtained in conformity with the applicable
wage order, that wage order violated a provision of the Labor
Code generally prohibiting second meal period waivers for
employees working shifts longer than 12 hours. We granted the
Hospital’s petition for review and transferred the case to the
Court of Appeal with directions to consider recently enacted
legislation that was potentially pertinent to the case. The Court
of Appeal subsequently reversed course and affirmed the trial
court’s rulings in favor of the Hospital. We then granted
plaintiffs’ petition for review.
                               II
      Wage and hour claims, including claims regarding the
availability and timing of meal breaks, are “governed by two
complementary and occasionally overlapping sources of
authority: the provisions of the Labor Code, enacted by the
Legislature, and a series of 18 wage orders, adopted by the
IWC.” (Brinker Restaurant Corp. v. Superior Court (2012) 53
Cal.4th 1004, 1026 (Brinker).) “To the extent a wage order and
a statute overlap, we will seek to harmonize them, as we would
with any two statutes.” (Id. at p. 1027.) But because the
Legislature is the source of the IWC’s authority, a provision of
the Labor Code will prevail over a wage order if there is a
conflict. (See id. at p. 1026; California Hotel & Motel Assn. v.
Industrial Welfare Com. (1979) 25 Cal.3d 200, 207–209.)
      In June 1993, at the urging of the health care industry,
the IWC amended Wage Order 5–1989 to add subdivision 11(C),
which permitted health care employees who worked shifts
longer than eight hours to waive a second meal period. (Official



                                3
Notice, Amends. to §§ 2, 3, & 11 of IWC Order No. 5–89 (June
30, 1993).) As the IWC’s Statement as to the Basis of
Amendments explained: “The petitioner requested the IWC to
allow employees in the health care industry who work shifts in
excess of eight (8) total hours in a workday to waive their right
to ‘any’ meal period . . . as long as certain protective conditions
were met. The vast majority of employees testifying at public
hearings supported the IWC’s proposal with respect to such a
waiver, but only insofar as waiving ‘a’ meal period or ‘one’ meal
period, not ‘any’ meal period. Since the waiver of one meal
period allows employees freedom of choice combined with the
protection of at least one meal period on a long shift, on June 29,
1993, the IWC adopted language which permits employees to
waive a second meal period provided the waiver is documented
in a written agreement voluntarily signed by both the employee
and the employer, and the waiver is revocable by the employee
at any time by providing the employer at least one day’s notice.”
(Ibid.)
      In 1999, the Legislature enacted Assembly Bill No. 60 (AB
60), known as the Eight-Hour-Day Restoration and Workplace
Flexibility Act of 1999. This bill was passed in response to IWC
wage orders that had eliminated overtime for employees
working more than eight hours per day. The legislation
repealed five wage orders, including Wage Order No. 5 covering
the health care industry, and required the IWC to review its
wage orders and readopt orders restoring daily overtime. (See
Brinker, supra, 53 Cal.4th at p. 1045.)         The Legislature
amended Labor Code section 510 to explicitly provide that “[a]ny
work in excess of eight hours in one workday . . . shall be
compensated at the rate of no less than one and one-half times
the regular rate of pay for an employee.” (Stats. 1999, ch. 134,


                                4
§ 4; compare stats. 1982, ch. 185, § 1 [earlier version of
section 510 without that provision].) Section 511 was added to
allow employers and employees to agree on an alternative
workweek that permitted employees to work up to 10 hours per
day within a 40-hour week without the obligation to pay
overtime. AB 60 also added section 512, which for the first time
set out statutory meal period requirements. (Brinker, at
p. 1045.) Subdivision (a) of section 512 (section 512(a)) states in
relevant part: “An employer may not employ an employee for a
work period of more than 10 hours per day without providing
the employee with a second meal period of not less than 30
minutes, except that if the total hours worked is no more than 12
hours, the second meal period may be waived by mutual consent
of the employer and the employee only if the first meal period
was not waived.” (Italics added.)
      Further, AB 60 added section 516, which stated:
“Notwithstanding any other provision of law, the [IWC] may
adopt or amend working condition orders with respect to break
periods, meal periods, and days of rest for any workers in
California consistent with the health and welfare of those
workers.” (Stats. 1999, ch. 134, § 10, italics added.) And AB 60
added section 517, which states in pertinent part in subdivision
(a): “The Industrial Welfare Commission shall, at a public
hearing to be concluded by July 1, 2000, adopt wage, hours, and
working conditions orders consistent with this chapter without
convening wage boards, which orders shall be final and
conclusive for all purposes.”
       Consistent with that mandate, the IWC adopted a new
version of Wage Order No. 5 on June 30, 2000, and it became
effective on October 1, 2000. Section 11(D) of Wage Order No. 5
essentially readopted former section 11(C) discussed above:

                                5
“Notwithstanding any other provision of this order, employees
in the health care industry who work shifts in excess of eight (8)
total hours in a workday may voluntarily waive their right to
one of their two meal periods.”
       After section 11(D) was adopted, but before it became
effective, the Legislature enacted Senate Bill No. 88 (SB 88),
which among other things expanded the class of employees
exempt from overtime to include certain computer software and
nursing professionals. (See §§ 515, subd. (f), 515.5; Stats. 2000,
ch. 492, §§ 2–3.) SB 88 also amended section 516 to say: “Except
as provided in Section 512, the [IWC] may adopt or amend
working condition orders with respect to break periods [and]
meal periods . . . .” (Stats. 2000, ch. 492, § 4, italics added.)
      The present litigation challenged the validity of section
11(D), and the Court of Appeal invalidated the provision in
Gerard v. Orange Coast Memorial Medical Center (2015) 234
Cal.App.4th 285, review granted May 20, 2015, S225205
(Gerard I). As the Court of Appeal here explained: “In Gerard
I we held . . . section 11(D) invalid to the extent it sanctions
second meal period waivers for health care employees who work
shifts of more than 12 hours, because it conflicts with section
512(a) which allows such waivers only if the total hours worked
is no more than 12 hours. Moreover, we held the IWC exceeded
its authority by enacting . . . section 11(D), because it created an
additional exception for health care workers, beyond the second
meal period waiver exception in section 512(a), all in violation
of section 516(a). For these reasons, we concluded hospital’s
second meal period waiver policy violates sections 512(a) and
516(a) and is invalid.” (Gerard v. Orange Coast Memorial
Medical Center (2017) 9 Cal.App.5th 1204, 1210 (Gerard II).)



                                 6
      After Gerard I, the Legislature further amended section
516 with Senate Bill No. 327 (SB 327). The previous language
requiring the IWC to conform to section 512 was retained but
labeled as subdivision (a), and a new subdivision (b) was added,
stating: “Notwithstanding subdivision (a), or any other law,
including Section 512, the health care employee meal period
waiver provisions in Section 11(D) of [IWC] Wage Orders 4 and
5 were valid and enforceable on and after October 1, 2000, and
continue to be valid and enforceable. This subdivision is
declarative of, and clarifies, existing law.” (Stats. 2015, ch. 506,
§ 2.)
      SB 327 also stated as legislative findings:           “The
Legislature finds and declares the following: [¶] (a) From 1993
through 2000, [IWC] Wage Orders 4 and 5 contained special
meal period waiver rules for employees in the health care
industry. Employees were allowed to waive voluntarily one of
the two meal periods on shifts exceeding 12 hours. On June 30,
2000, the [IWC] adopted regulations allowing those rules to
continue in place. Since that time, employees in the health care
industry and their employers have relied on those rules to allow
employees to waive voluntarily one of their two meal periods on
shifts exceeding 12 hours. [¶] (b) Given the uncertainty caused
by a recent appellate court decision, Gerard v. Orange Coast
Memorial Medical Center (2015) 234 Cal.App.4th 285, without
immediate clarification, hospitals will alter scheduling
practices.” (Stats. 2015, ch. 506, § 1.)
      SB 327 also contained an urgency provision: “This act is
an urgency statute necessary for the immediate preservation of
the public peace, health, or safety within the meaning of Article
IV of the Constitution and shall go into immediate effect. The
facts constituting the necessity are: [¶] In order to confirm and

                                 7
clarify the law applicable to meal period waivers for employees
in the health care industry throughout the state, it is necessary
that this act take effect immediately.” (Stats. 2015, ch. 506, § 3.)
       SB 327 was supported not only by hospitals and
healthcare organizations but also by health care employee
unions. The United Nurses Association of California/Union of
Health Care Professionals (UNAC) stated: “Under this wage
order provision, UNAC members have for years enjoyed the
flexibility of alternate work schedules, which allows for greater
staffing flexibility and better patient care. Patient outcomes are
dramatically improved in environments where the nurses and
other health care professionals can place priority on the needs
of their patients without interruption by an arbitrary meal
period when the shift runs long. (RNs are generally able to eat
during work time in break rooms.)” (Assem. Com. on Labor &
Employment, Bill Analysis of Sen. Bill No. 327 (2015–2016
Reg.Sess.) Sept. 8, 2015, p. 8.) UNAC commented that “[Gerard
I] will result in a severe disruption of the lives of our members,
many of whom have built a schedule of work, child care, and
other obligations around the ability to waive a second meal
period.” (Ibid.)
      At the same time as the Legislature was acting, the
Hospital petitioned this court to review Gerard I, supported by
amici letters from UNAC and Service Employees International
Union Local 121RN. We granted the petition and transferred
the cause to the Court of Appeal with directions to vacate the
decision and to reconsider the cause in light of the enactment of
SB 327.
     On remand, the Court of Appeal concluded it had erred in
Gerard I: “The lynchpin of our analysis was the conclusion that


                                 8
. . . section 11(D) conflicts with section 512(a). However, in
reaching this conclusion we failed to account for a subtle but
critical distinction in administrative law—the date an agency
regulation or order is adopted is not the same as the date it
becomes effective. (Compare Gov. Code, § 11346, et seq.
[‘Procedure for Adoption of Regulations’ . . . ] with Gov. Code, §
11343.4, subd. (a) [adopted regulations filed with Secretary of
State ‘become effective’ in accordance with prescribed schedule]
. . . ; also compare § 1173 [authorizing the IWC to ‘adopt an
order’] with § 1184 [adopted order ‘shall be effective . . . not less
than 60 days from the date of publication’] . . . .) Long-settled
case law validates the distinction between the adoption date and
the effective date. (See, e.g., Ross v. Bd. of Retirement of
Alameda County Employees’ Retirement Assn. (1949) 92
Cal.App.2d 188, 193.)
      “In this case, . . . the [SB] 88 amendment to section 516(a)
took away the IWC’s authority to adopt wage orders inconsistent
with the second meal period requirements of section 512(a) as of
September 19, 2000. But the IWC had already adopted . . .
section 11(D) on June 30, 2000, under the [AB] 60 version of
section 516(a) which authorized the IWC to do so
‘notwithstanding’ section 512(a). Thus, the [SB] 88 amended
version of section 516(a) should have been irrelevant to our
analysis in Gerard I. Instead, it became dispositive. We
concluded . . . section 11(D) is subject to the [SB] 88 amended
version of section 516(a). It isn’t.” (Gerard II, supra, 9
Cal.App.5th at pp. 1210–1211.) The court therefore concluded
that “the IWC did not exceed its authority by adopting . . .
section 11(D), and hospital’s second meal period waiver policy
does not violate section 512(a).” (Id. at p. 1211.)



                                 9
       To summarize this chronology: The IWC in 1993 amended
Wage Order 5 with section 11(C), allowing health care
employees who work more than eight hours in a shift to waive a
second meal period. In 1999, AB 60 provided in Labor Code
section 512 that employees could only waive the second meal
period if they worked 12 hours or less, but also provided in
former section 516 that the IWC could adopt or amend wage
orders with respect to meal periods “notwithstanding any other
provision of law” as long as the order was consistent with the
health and welfare of the employees. In 2000, the IWC adopted
section 11(D), which, like 11(C), permitted health care workers
who work more than eight hours to waive a second meal period.
Also in 2000, after section 11(D) was adopted but before it went
into effect, the Legislature enacted SB 88, which required IWC
wage orders to be consistent with section 512. Eight years later,
this litigation challenged the validity of the second meal period
waivers of health care employees working shifts greater than 12
hours. In Gerard I, the Court of Appeal held that such waivers
are invalid because section 11(D) violated sections 512 and 516.
In response, the Legislature enacted SB 327, declaring the meal
waiver provisions for health care employees in Wage Order No.
5 valid and enforceable. We granted the Hospital’s petition for
review and transferred the case to the Court of Appeal. The
Court of Appeal in Gerard II reversed itself, and we granted
Gerard’s petition for review.
                              III.
      Plaintiffs do not dispute the distinction between the
adoption of a wage order and its effective date, or that the
amended version of section 516 does not apply to wage orders
that had already been adopted. Indeed, the text of amended
section 516 qualifies the IWC’s authority to adopt wage orders

                               10
going forward, but it contains no terms invalidating wage orders
already adopted: “Except as provided in Section 512, the [IWC]
may adopt or amend working condition orders with respect to
break periods [and] meal periods . . . .” (Stats. 2000, ch. 492, § 4,
italics added.) But plaintiffs contend that the IWC lacked
authority to adopt section 11(D) because even under the version
of section 516 in effect at the time the wage order was adopted,
section 512(a) limited the IWC’s authority to permit meal period
waivers.
      Plaintiffs’ argument is based principally on section 517’s
language that IWC wage orders adopted by July 1, 2000, must
be “consistent with this chapter,” that is, consistent with the
provisions of AB 60. (Stats. 1999, ch. 134, § 11.) “ ‘[C]onsistent
with this chapter,’ ” plaintiffs contend, “included a requirement
that the IWC wage order be consistent with section 512 from the
moment the Eight-Hour-Day Restoration and Workplace
Flexibility Act of 1999 was enacted. Section 516 specifically
granted the IWC authority to adopt wage orders related to meal
periods, but did not grant authority to disregard the minimum
standards established in the Act in section 512.” Plaintiffs
construe the phrase “notwithstanding any other provision of
law” in former section 516 narrowly: “The correct reading is that
the IWC was authorized to adopt orders as to break periods and
meal periods even if another law limited IWC’s authority to
adopt such orders, not that the IWC could disregard all existing
law in exercising its authority.”
      This reading of the statutory language is unpersuasive. It
ignores the broad sweep of the phrase “notwithstanding any
other provision of law.” (Arias v. Superior Court (2009) 46
Cal.4th 969, 983, italics omitted [describing “notwithstanding
any other provision of law” as a “ ‘ “term of art” ’ [citation] that

                                 11
declares the legislative intent to override all contrary law”].) We
need not define the outermost parameters of the phrase in order
to conclude that there is no reason to read it in former section
516 to exclude from its scope the law regarding meal periods
found in section 512(a). The two provisions were adopted
simultaneously as part of the same legislation and in order to
further a common purpose. Moreover, at the time the IWC
adopted the disputed wage order, the phrase “consistent with
this chapter” in section 517 meant consistency not only with
section 512(a) but also with former section 516, which by its
terms authorized the IWC to make rules about meal periods
“notwithstanding any other provision of law.”
      The more natural way to reconcile the phrases
“notwithstanding any other provision of law” of former section
516 and “consistent with this chapter” in section 517 is to give
them their literal meaning. The main purpose of AB 60, the
Eight Hour Day Restoration Workplace Flexibility Act of 1999,
was to restore overtime for a nonexempt employee working more
than eight hours a day. “[C]onsistent with this chapter” means
that IWC orders going forward can no longer disregard daily
overtime. But even as AB 60 limited the discretion of the IWC
in that and other respects, it explicitly retained in former section
516 the IWC’s rulemaking prerogative, “notwithstanding any
other provision of law,” with respect to “break periods, meal
periods and days of rest,” limited only by a requirement that any
rules be “consistent with the health and welfare” of affected
workers. (Stats. 1999, ch. 134, § 10.)
      Read literally, the “notwithstanding” phrase undoubtedly
gives broad powers to the IWC. That literal reading makes
sense in this context. The Legislature’s broad delegation to the
IWC is consistent with its recognition that the IWC is

                                12
constitutionally authorized (Cal. Const., art. XIV, § 1), and has
been long understood to have the power, to adopt rules nearly
co-equal to legislative enactments. (See Brinker, supra, 53
Cal.4th at pp. 1026–1027.) Only after section 11(D) was adopted
did the Legislature, through SB 88, further limit the IWC’s
discretion by requiring any rules about meal periods to be
consistent with section 512. Accordingly, we reject Gerard’s
statutory argument and the related argument that section 11(D)
was beyond the scope of the authority that the Legislature
conferred on the IWC. (See Agnew v. State Bd. of Equalization
(1999) 21 Cal.4th 310, 321.)
      Plaintiffs cite Brinker and a Court of Appeal case for the
proposition that the IWC may not exercise its authority under
section 516 in ways that contravene section 512. (Brinker,
supra, 53 Cal.4th at p. 1043; Bearden v. U.S. Borax, Inc. (2006)
138 Cal.App.4th 429, 438.) But those cases concern the meaning
of section 516 after SB 88 went into effect, not the meaning of
former section 516.
       Plaintiffs also cite the legislative history of SB 88. The
Senate Third Reading analysis of SB 88 states: “This bill
clarifies two provisions of the Labor Code enacted in Chapter
134. Labor Code Section 512 codifies the duty of an employer to
provide employees with meal periods. Labor Code section 516
establishes the authority of IWC to adopt or amend working
condition orders with respect to break periods, meal periods, and
days of rest. This bill provides that IWC’s authority to adopt or
amend orders under Section 516 must be consistent with the
specific provisions of Labor Code Section 512.” (Sen. Com. on
Lab. & Employment, Sen. 3d Reading of Sen. Bill 88 (1999–2000
Reg. Sess.) as amended Aug. 10, 2000, p. 5.) According to
plaintiffs, the word “clarifies” means that amended section 516

                               13
merely declared existing law and that it was never the
Legislature’s intent to authorize the IWC to permit meal period
waivers other than as provided in section 512.
      Whether an amendment represents a change in the law or
merely a declaration of existing law is a question of interpreting
existing law, a task that ultimately belongs to the judiciary.
(McClung v. Employment Dev. Dept. (2004) 34 Cal.4th 467, 472–
474.) A legislative statement that a statute declares or amends
existing law is not binding on courts, which must make their
own determination. (Id. at pp. 473–476; see Coker v. JPMorgan
Chase Bank, N.A. (2016) 62 Cal.4th 667, 690.) In this case, it is
clear that SB 88’s amendment of former section 516 worked a
change in the law. Before the amendment, the IWC had the
authority to adopt orders concerning meal periods
“notwithstanding any other provision of law,” including section
512. After the amendment, the IWC could no longer deviate
from the meal period requirements of section 512. (See Brinker,
supra, 53 Cal.4th at pp. 1042–1043.)
      Moreover, although SB 88 was an urgency statute, there
is no indication that the reason for the urgency was to prevent
section 11(D) from going into effect. The restriction on the IWC’s
authority with respect to meal period waivers was only one part
of SB 88; the bill also addressed, among other things, the
exemption of certain computer software professionals and a
certain class of certified nurse midwives, nurse anesthetists,
and nurse practitioners from overtime pay. (Stats. 2000,
ch. 492, §§ 2–3.) The stated reason for the urgency legislation
was to enact these exemptions: “In order, at the earliest possible
time, to protect businesses that rely on the computer industry
as well as certain vital health care professions, it is necessary
for this act to take effect immediately.” (Id., § 5.)

                               14
         Plaintiffs also invoke the principle that wage orders and
statutes should be harmonized where possible. (See Brinker,
supra, 53 Cal.4th at p. 1027.) They propose to harmonize the
wage order and statute as follows: Section 512 authorizes
second meal period waivers for shifts up to 12 hours, whereas
wage order No. 5 authorizes waivers of second meal periods for
shifts over 8 hours but says nothing explicitly about shifts over
12 hours. The way to harmonize these two provisions, they say,
is to read the wage order as only authorizing waivers for shifts
of 8 to 12 hours. We find this interpretation unpersuasive. The
language of former section 516 (“Notwithstanding any other
provision of law, the Industrial Welfare Commission may adopt
. . . .”) already dictates the relationship between the wage order
and the statutory scheme, directing that the order take
precedence. We decline to insert limitations into the wage order
where none appear.
      The parties argue at length about the significance of SB
327. Plaintiffs point to SB 327’s declaration that SB 88’s
amendment of former section 516 did not intend to countermand
the IWC’s already adopted wage order. This legislative
declaration is not binding on the courts. (See McClung, supra,
34 Cal.4th at pp. 472–473.) Nevertheless, for reasons discussed
above, we independently conclude that SB 88 did not undo
section 11(D) of Wage Order No. 5 permitting health care
workers who work more than eight hours to waive a second meal
period. The Legislature, when it enacted SB 88, did not second-
guess the IWC’s determination that allowing health care
employees to waive a second meal period is consistent with
promoting their health and welfare.
     Since 2000, the Legislature has amended section 512
several times to exempt various classes of employees covered by

                               15
collective bargaining agreements from the prohibition against
the waiver of second meal periods for employees working more
than 12 hours. These include certain classes of bakery workers
(Stats. 2003, ch. 207 (A.B.330), § 1), motion picture or broadcast
employees (Stats. 2005, ch. 414 (A.B.1734), § 1), and certain
construction employees, commercial drivers, security officers,
and utility employees (Stats. 2010, ch. 662 (A.B.569), § 1). Thus,
although the Legislature has determined that waiver of a second
meal period for employees working more than eight hours is
generally contrary to public policy, it has not applied that rule
inflexibly to all categories of employees. This is consistent with
our conclusion that the Legislature, in prospectively requiring
IWC wage orders to be consistent with section 512(a), did not
intend to disturb the extant exemption for health care workers
based on the IWC’s determination that the exemption promoted
the health and welfare of those workers.
                         CONCLUSION
     We affirm the judgment of the Court of Appeal.


                                      LIU, J.
We Concur:
CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
CUÉLLAR, J.
KRUGER, J.
SIGGINS, J.*


*
      Presiding Justice of the Court of Appeal, First Appellate
District, Division Three assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                               16
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Franco
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 245 Cal.App.4th 679
Rehearing Granted

__________________________________________________________________________________

Opinion No. S233973
Date Filed: December 10, 2018
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Roger T. Ito

__________________________________________________________________________________

Counsel:

Allison H. Ting, under appointment by the Supreme Court, for Defendant and Appellant.

Kamala D. Harris and Xavier Becerra, Attorneys General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Mary Sanchez, Louis W. Karlin and Theresa A.
Patterson, Deputy Attorneys General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Allison H. Ting
Law Office of Allison H. Ting
1158 26th Street, #609
Santa Monica, CA 90403
(310) 826-4592

Theresa A. Patterson
Deputy Attorney General
300 South Spring Street, Suite 1702
Los Angeles, CA 9013
(213) 620-6004